DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1,3,4,5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20130138870) and in view of Miller (US 20180024756, Filed Dec 2016), and further in view of Post (US 20120030409)


a nonvolatile memory having a storage region used for writing of data (e.g., nonvolatile memory (NVM) 110, para 0033 Fig. 1) and
a controller configured to control the writing of data onto the storage region (e.g., memory controller 120… NVM 110 includes a plurality of nonvolatile memory cells arranged in a memory cell array, para 0034 Fig.1),

wherein the controller divides the storage region into a plurality of areas (e.g., NVM 210 includes one hundred (100) memory blocks, each memory block being formed by 3-bit MLC.  Initially, it is further assumed that ninety-eight (98) memory blocks are designated as the user area, while the remaining two (2) memory blocks are designated as the buffer area 212, para 0057, Fig. 17).

Yoon does not disclose, but Miller discloses
	when the rewriting ratio in the area being currently used for recording data reaches a second predetermined value smaller than the first predetermined value, the controller moves data into the area being currently used, wherein the data being moved was written in an area previously used and was not previously moved to the area being currently used (e.g., the storage sled 1200 may determine that storage device 1212-1 has a higher number of erasures than storage device 1212-2.  The storage sled 1200 may then identify hot data that is stored in the storage device 1212-1 and move that hot data to the storage device 1212-2, para 0049, Fig. 12; select the storage device 1212 having the lowest number of erasures as compared to other storage devices 1212 in block 1610.  In block 1612, the storage sled 1200 may store the data in the selected storage device 
1212., 0065).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the writing to memory areas and comparing wear level to a threshold as disclosed by Yoon, with Miller, providing the benefit of control where and how 

Yoon in view of Miller does not disclose, but Post discloses
		
	selects one page among the plurality of pages, uses only the one page that is selected for recording data (e.g., to receiving the write request, the 
memory interface may be configured to program a first portion of the user data to a first block of the NVM, 0010) and 
	
	the controller switches recording data from the one page to a second page of the plurality of pages that has not yet been used for recording data (e.g., the block where the data is being copied can be selected based on a programming order, 0013, can then continue to program the user data to a new dynamic block of the NVM.  In some embodiments, the memory interface can select the low-cycled block as the new dynamic block, 0014).

	, wherein the data is moved between different pages of the storage region of a same nonvolatile memory (e.g., the NVM interface may select to copy static data S from block 606 to block 604, 0067 Fig. 6; if block 606 is the lowest-cycled block, the NVM interface can change block 606 from a static block used for storing static data to a dynamic block used for storing dynamic data, 0071, Fig. 9)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the writing to memory areas and comparing wear level to a threshold as disclosed by Yoon, with Miller, with Post, providing the benefit of help slow down or prevent additional wear on already high-cycled blocks of the NVM, this adjustment can prevent these high-cycled blocks from prematurely reaching a maximum cycle specification, which may cause the system to run out of bad block reserves (see Post, 0067), help to increase the wear of block (0071).

Claim 3.   Yoon in view of Miller does not disclose, but Post discloses

	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the writing to memory areas and comparing wear level to a threshold as disclosed by Yoon, with Miller, with Post, providing the benefit of help slow down or prevent additional wear on already high-cycled blocks of the NVM, this adjustment can prevent these high-cycled blocks from prematurely reaching a maximum cycle specification, which may cause the system to run out of bad block reserves (see Post, 0067), help to increase the wear of block (0071).

Claim 4.    Yoon in view of Miller does not disclose, but Post discloses
	wherein the nonvolatile memory stores information indicative of the one area being used (e.g., program a first portion of the user data 
to a first block of the NVM, 0010).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the writing to memory areas and comparing wear level to a threshold as disclosed by Yoon, with Miller, with Post, providing the benefit of help slow down or prevent additional wear on already high-cycled blocks of the NVM, this adjustment can prevent these high-cycled blocks from prematurely reaching a maximum cycle specification, which may cause the system to run out of bad block reserves (see Post, 0067), help to increase the wear of block (0071).

Claim 5. Yoon in view of Miller does not disclose, but Post discloses
	wherein the nonvolatile memory stores information indicative of a rewriting ratio in each of the plurality of areas (e.g., the memory interface can determine that wear leveling is needed by determining that a periodicity counter has reached a pre-determined threshold (e.g., determine that the number of blocks or super blocks that have been programmed since the last wear leveling operation has reached a pre-determined threshold, 0065)).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the writing to memory areas and comparing wear level to a threshold as disclosed by Yoon, with Miller, with Post, providing the benefit of help slow down or prevent additional wear on already high-cycled blocks of the NVM, this adjustment can prevent these high-cycled blocks from prematurely reaching a maximum cycle specification, which may cause the system to run out of bad block reserves (see Post, 0067), help to increase the wear of block (0071).


Claim 8.    Yoon discloses wherein the nonvolatile memory is a NAND-type flash memory (e.g., NVM 110 is flash memory, para 0046).


5.	Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20130138870) and in view of Miller (cited above) and Post (cited above), and further in view of Kunimatsu (US 20120191900)

Claim 2.    Yoon in view of Miller and Post, does not disclose, but Kunimatsu discloses
wherein the rewriting ratio represents a ratio of an actual number of times of writing with respect to an allowable number of times of writing (e.g.,  wear-out rate is a ratio of the writing count to the writable upper limit count of the memory region, 0822).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the writing to memory areas and comparing wear level to a threshold as disclosed Yoon, Miller and Post with Kunimatsu, providing the benefit of prolonging the life of memory region by switching to a memory region with low access frequency (see Kunimatsu, 0839) based on wear-out rate information (0837), using dynamic switching of NV memories (0836).


6.	Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20130138870) and in view of Miller (cited above) and Post (cited above), and further in view of Lambert (US 20130179624)

Claim 7.    Yoon discloses
wherein the controller controls the nonvolatile memory based on a command sent from a host (e.g., memory controller 120 may be used to generally control operation of the nonvolatile memory device 110 in response to requests received from an external device (e.g., a host)., para 0039), and

Yoon in view of Miller and Post and Miller does not disclose, but Lambert discloses
	after all of the plurality of areas have been each sequentially selected as the data recording region, when a rewriting ratio in a last-selected area among the plurality of areas reaches a third predetermined value, the controller gives a warning to the host (e.g., upon reaching one or more logged wear level critical threshold(s), a user may be alerted to the wear level and may be offered options for handling select embedded usages, para 0014; a critical event may be detected and active upon when the 100% embedded NVM total wear exceeded threshold 520 is met, para 0041).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the writing to memory areas and comparing wear level to a threshold as disclosed Yoon, with dynamic wear leveling Miller and Post, with Lambert, providing the benefit of tracking and management of NVM wear (see Lambert, 0001), with wear limitations for NAND to limit number of possible writes that may be made to the memory without memory device failure or performance degradation … and generate wear alerts (0008).


7.	Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20130138870) and in view of Miller (cited above) and Post (cited above), and further in view of McClain (US 20180095678)

Claim 9.    Yoon in view of Miller and Post does not disclose, but McClain discloses
wherein the controller divides the storage region into the plurality of areas in accordance with a number of divisions designated by a user (e.g., a user may specify and designate sizes and boundaries associated with partitions, para 0017).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the writing to memory areas and comparing wear level to a threshold as disclosed Yoon, with dynamic wear leveling Miller and Post with McClain, providing the benefit of wear leveling of non-volatile memories (see McClain, 0002), and spread wear from PE cycles across physical sectors (0003), to give users control of portions of memory array for wear leveling (0013).

Response to Arguments
8.	Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive. 
For claim 1, Applicant argues that the cited references, including Miller, do not disclose the amended limitations related to moving data between pages of a same storage device.

In this OA, Post, in combination with Yoon and Miller, render these limitations as obvious.
	Yoon in view of Miller does not disclose, but Post discloses
		
	 wherein the data is moved between different pages of the storage region of a same nonvolatile memory (e.g., the NVM interface may select to copy static data S from block 606 to block 604, 0067 Fig. 6; if block 606 is the lowest-cycled block, the NVM interface can change block 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the writing to memory areas and comparing wear level to a threshold as disclosed by Yoon, with Miller, with Post, providing the benefit of help slow down or prevent additional wear on already high-cycled blocks of the NVM, this adjustment can prevent these high-cycled blocks from prematurely reaching a maximum cycle specification, which may cause the system to run out of bad block reserves (see Post, 0067), help to increase the wear of block (0071).


	Applicant’s arguments for dependent claims are based on Claim 1, addressed above.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135